                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED:    I/
                                                                                 Z-<i</ L<J

 LAIDLAW & COMPANY (UK) LTD.,

                             Petitioner,
                                                               No.    19-CV-5246 (RA)
                        V.
                                                                        ORDER
 JOHN MICHAEL MARINACCIO,

                             Respondent.


RONNIE ABRAMS, United States District Judge:

       The Court is in receipt of the attached letter, received via email, from Petitioner Laidlaw

& Company (UK) Ltd., seeking to file under seal in its entirety its proposed motion to stay

arbitration and the accompanying documents. Petitioner, however, has not identified the reasons

why sealing these documents is justified under the standard set forth in Lugosch v. Pyramid Co.

of Onondaga, 435 F.3d 110 (2d Cir. 2006). Although sealing may be appropriate with respect to

certain confidential information, Petitioner must nonetheless show why sealing here overcomes

the "strong presumption of public access" that exists in federal courts. See NRW, Inc. v. Bindra,

No. 12 Civ. 8555, 2013 WL 12353961, at* 1 (S.D.N.Y. Oct. 24, 2013); see also Utica Mut. Ins.

Co. v. Munich Reinsurance Am., Inc., Nos. 12-cv-196, 13-cv-743, 2017 WL 9400673, at *6

(N.D.N.Y. Jan. 6, 2017) (denying motion to seal arbitration documents). Moreover,

notwithstanding the fact that Petitioner "seeks largely non-dispositive relief in the staying of a

proceeding pending the resolution of this action," as opposed to the enforcement of an arbitration

award, see Ltr. at 2, a motion to stay and the documents attached thereto are nonetheless judicial

documents to which a presumption of public access attaches. See, e.g., Lenart v. Coach Inc., 131

F. Supp. 3d 61, 72 (S.D.N.Y. 2015); Skyline Steel, LLC v. PilePro, LLC, No. 13-cv-8171 (JMF),
2015 WL 556545, at *4 (S.D.N.Y. Feb. 9, 2015).

         Accordingly, no later than February 4, 2020, Petitioner shall provide the Court with the

reasoning as to why, under the standard set forth in Lugosch v. Pyramid Co. of Onondaga, 435

F .3d 110 (2d Cir. 2006), sealing the motion to stay in its entirety, as well as the accompanying

documents, is justified. Should Petitioner wish to instead submit proposed redactions more

narrowly tailored to the interests it seeks to protect, it shall do so no later than February 4, 2020,

but it must also provide the Court with the justifications as to why each such proposed redaction

is appropriate under the Lugosch standard.

SO ORDERED.

Dated:      January 28, 2020
            New York, New York


                                                    United States District Judge




                                                      2
